Citation Nr: 1419936	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral pes planus.  

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a March 2014 video conference hearing; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although a review of the record indicates that the Veteran had right ankle pain in service and shortly thereafter, in seeking service connection he contends that his right ankle and left shoulder disabilities are related to his service-connected bilateral pes planus.  Specifically, he contends that his surgery in August 2004 for his pes planus led to his right ankle disability, and that this resulted in instability which led to a fall in 2008 and injury of his left shoulder.  

The Veteran was afforded a VA examination in March 2010 wherein the examiner opined that the Veteran's service-connected pes planus did not cause him to fall.  The examiner, however, did not comment on whether either disability was aggravated by his service-connected pes planus, or whether either was directly related to service.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  In light of the need for a medical opinion based on the Veteran's entire medical history, both as to whether there is a direct or secondary nexus between the Veteran's right ankle and left shoulder disabilities, his military service, and his service-connected bilateral pes planus, the Board finds that these matters must be remanded to obtain another VA examination to determine the likely etiology of the disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Finally, on remand the RO should secure, physically or electronically, any additional, pertinent VA treatment records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, physically or electronically, any additional VA treatment records not of record.  This must specifically include all records of his care at the Salisbury, North Carolina, VA medical facility.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and/or onset of any right ankle or left shoulder problems during and since service.  He should be provided an appropriate amount of time to submit this lay evidence.

3. After associating any pertinent, outstanding records, schedule the Veteran for a VA examination to determine the current nature, onset, and likely etiology of his right ankle and left shoulder disabilities.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner must opine as to whether it is at least as likely as not that any right ankle or left shoulder disability found to be present is related to or had its onset in service.

The examiner should provide an opinion as to whether it is at least as likely as not the Veteran's right ankle and left shoulder disabilities caused by his service-connected bilateral pes planus.

The examiner must also state whether it is at least as likely as not that any right ankle or left shoulder disability was  aggravated by his service-connected bilateral pes planus (and associated surgeries).  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include recitation of any missing facts necessary to render a non-speculative opinion.

4. Then readjudicate the matters.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

